Citation Nr: 1119880	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  11-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 25, 2010, for the assignment of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957 and from later in August 1957 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran entitlement to a TDIU in a rating decision dated November 2007.  The RO notified the Veteran of the November 2007 rating decision and of his appellate rights with regard to the decision, but the Veteran did not appeal the decision to the Board.  

The RO received another claim for a TDIU from the Veteran in January 2010, which granted the claim effective January 25, 2010.  In a May 2010 notice of disagreement, the Veteran appears to argue that the November 2007 denial was the produce of clear and unmistakable error (CUE).  The RO has not considered whether the November 2007 rating decision contained CUE.

CUE is a route to an earlier effective date.  See Mason v. Brown, 8 Vet. App. 44 (1995).  The appeal for an earlier effective date for the grant of a TDIU is inextricably intertwined with the recently raised claim for CUE, since a successful CUE claim is another way to obtain an earlier effective date.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8 Vet. App.332, 338-40 (1995).

The Board cannot adjudicate the CUE question prior to its adjudication by an agency of original jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  The appeal for an earlier effective date for the grant of TDIU must therefore be remanded to allow for adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Adjudicate the question of whether there was CUE in the November 2007 rating decision that denied entitlement to a TDIU.  

2.  If the issue of an earlier effective date for the grant of TDIU remains on appeal, the supplemental statement of the case should reflect consideration of the CUE question.  The claim should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



